DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending and are currently under examination. 

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest an austenitic nickel base alloy comprising 2.5 to 4.75 weight percent aluminum, 13 to 21 weight percent chromium, 20 to 40 weight percent iron, 2 to 5 weight percent of at least one of niobium and tantalum, 0.25 to 4.5 weight percent titanium, 0.09 to 1.5 weight percent silicon, 0 to 0.5 weight percent vanadium, 0 to 2 weight percent manganese, 0 to 3 weight percent copper, 0 to 2 weight percent of at least one of tungsten and molybdenum, 0 to 1 weight percent of at least one of zirconium and hafnium, 0 to 0.15 weight percent yttrium, 0.01 to 0.45 weight percent carbon, 0.005 to 0.1 weight percent boron, 0 to 0.05 weight percent phosphorus, less than 0.06 weight percent nitrogen, and the balance nickel wherein the weight percent of nickel is greater than the weight percent of iron, wherein said alloy forms an external continuous scale comprising alumina and has a stable phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite-free, and contains one or more carbides and coherent precipitates of γ’ and exhibits a creep rupture lifetime of at least 100 hours at 900⁰C and 50 MPa. The closest prior art to Muralidharan et al. (‘072) (claim 1) discloses an austenitic stainless steel alloy consisting essentially of 0.15 to 0.5 weight percent carbon, 8 to 37 weight percent nickel, 10 to 25 weight percent chromium, 2.5 to 5 weight percent aluminum, greater than 0.6 to 2.5 weight percent of niobium and tantalum, up to 3 weight percent molybdenum, up to 3 weight percent cobalt, up to 1 weight percent tungsten, up to 3 weight percent copper, up to 15 weight percent manganese, up to 2 weight percent silicon, 0.007 to 0.15 weight percent boron, up to 0.05 weight percent phosphorus, up to 1 weight percent of at least one element selected from yttrium, lanthanum, cerium, hafnium and zirconium, less than 0.3 weight percent of titanium and vanadium, less than 0.03 weight percent nitrogen, and the balance iron wherein the weight percent of iron is greater than nickel and wherein said alloy forms an external continuous scale comprising alumina, and a stable essentially single phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite free and essentially BCC phase free. 

Claim 13 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 13, the prior art fails to disclose or adequately suggest an austenitic nickel base alloy consisting essentially of 2.5 to 4.75 weight percent aluminum, 13 to 21 weight percent chromium, 20 to 40 weight percent iron, 2 to 5 weight percent of at least one of niobium and tantalum, 0.25 to 4.5 weight percent titanium, 0.09 to 1.5 weight percent silicon, 0 to 0.5 weight percent vanadium, 0 to 2 weight percent manganese, 0 to 3 weight percent copper, 0 to 2 weight percent of at least one of tungsten and molybdenum, 0 to 1 weight percent of at least one of zirconium and hafnium, 0 to 0.15 weight percent yttrium, 0.01 to 0.45 weight percent carbon, 0.005 to 0.1 weight percent boron, 0 to 0.05 weight percent phosphorus, less than 0.06 weight percent nitrogen, and the balance nickel wherein the weight percent of nickel is greater than the weight percent of iron, wherein said alloy forms an external continuous scale comprising alumina and has a stable phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite-free, and contains one or more carbides and coherent precipitates of γ’ and exhibits a creep rupture lifetime of at least 200 hours at 900⁰C and 50 MPa. The closest prior art to Muralidharan et al. (‘072) (claim 1) discloses an austenitic stainless steel alloy consisting essentially of 0.15 to 0.5 weight percent carbon, 8 to 37 weight percent nickel, 10 to 25 weight percent chromium, 2.5 to 5 weight percent aluminum, greater than 0.6 to 2.5 weight percent of niobium and tantalum, up to 3 weight percent molybdenum, up to 3 weight percent cobalt, up to 1 weight percent tungsten, up to 3 weight percent copper, up to 15 weight percent manganese, up to 2 weight percent silicon, 0.007 to 0.15 weight percent boron, up to 0.05 weight percent phosphorus, up to 1 weight percent of at least one element selected from yttrium, lanthanum, cerium, hafnium and zirconium, less than 0.3 weight percent of titanium and vanadium, less than 0.03 weight percent nitrogen, and the balance iron wherein the weight percent of iron is greater than nickel and wherein said alloy forms an external continuous scale comprising alumina, and a stable essentially single phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite free and essentially BCC phase free. 

Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 14, the prior art fails to disclose or adequately suggest an austenitic nickel base alloy comprising of 3.0 to 4.0 weight percent aluminum, 14 to 20 weight percent chromium, 23 to 35 weight percent iron, 2 to 5 weight percent of at least one of niobium and tantalum, 0.25 to 3.5 weight percent titanium, 0.09 to 0.5 weight percent silicon, 0 to 0.5 weight percent vanadium, 0 to 2 weight percent manganese, 0 to 3 weight percent copper, 0 to 2 weight percent of at least one of tungsten and molybdenum, 0 to 1 weight percent of at least one of zirconium and hafnium, 0 to 0.15 weight percent yttrium, 0.01 to 0.2 weight percent carbon, 0.005 to 0.1 weight percent boron, 0 to 0.05 weight percent phosphorus, less than 0.06 weight percent nitrogen, and the balance nickel wherein the weight percent of nickel is greater than the weight percent of iron, wherein said alloy forms an external continuous scale comprising alumina and has a stable phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite-free, and contains one or more carbides and coherent precipitates of γ’ and exhibits a creep rupture lifetime of at least 500 hours at 900⁰C and 50 MPa. The closest prior art to Muralidharan et al. (‘072) (claim 1) discloses an austenitic stainless steel alloy consisting essentially of 0.15 to 0.5 weight percent carbon, 8 to 37 weight percent nickel, 10 to 25 weight percent chromium, 2.5 to 5 weight percent aluminum, greater than 0.6 to 2.5 weight percent of niobium and tantalum, up to 3 weight percent molybdenum, up to 3 weight percent cobalt, up to 1 weight percent tungsten, up to 3 weight percent copper, up to 15 weight percent manganese, up to 2 weight percent silicon, 0.007 to 0.15 weight percent boron, up to 0.05 weight percent phosphorus, up to 1 weight percent of at least one element selected from yttrium, lanthanum, cerium, hafnium and zirconium, less than 0.3 weight percent of titanium and vanadium, less than 0.03 weight percent nitrogen, and the balance iron wherein the weight percent of iron is greater than nickel and wherein said alloy forms an external continuous scale comprising alumina, and a stable essentially single phase FCC austenitic matrix microstructure, said austenitic matrix being essentially delta-ferrite free and essentially BCC phase free. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759